1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH LABAREE, Bar ##294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     hannah_labaree@fd.org
5
6    Attorney for Defendant
     LAWRENCE GUZZINO
7
8                              IN THE UNITED STATES DISTRICT COURT
9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
12   UNITED STATES OF AMERICA,                    )   Case No. 6:19-MJ-00066 JDP
                                                  )
13         Plaintiff,                             )
                                                  )   STIPULATION AND ORDER
14            v.                                  )   CONTINUING INITIAL APPEARANCE
                                                  )
15   LAWRENCE GUZZINO,                            )
                                                  )   Date: June 12, 2019
16         Defendant.                             )   Time: 10:00 a.m.
                                                  )   Judge: Hon. Jeremy D. Peterson
17                                                )
18
19            It is hereby stipulated and agreed between plaintiff, United States of America, and
20   defendant, Lawrence Guzzino, by and through his attorney Assistant Federal Defender Hannah
21   Labaree that the initial appearance scheduled for September 24, 2019, may be continued to
22   October 23, 2019, at 10:00 a.m.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                      -1-
1           The defendant recently contacted our office and requested a continuance so he could
2    make arrangements to be in court.
3                                               Respectfully Submitted,
4                                               HEATHER E. WILLIAMS
                                                Federal Defender
5
6    Dated: September 23, 2019                  /s/ Hannah Labaree ________________ __
                                                HANNAH LABAREE
7                                               Assistant Federal Defender
                                                Attorney for LAWRENCE GUZZINO
8
9                                               McGREGOR SCOTT
                                                United States Attorney
10
11   Dated: September 23, 2019                  /s/ Hannah Labaree for S. St. Vincent
                                                SUSAN ST. VINCENT
12                                              Legal Officer
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   -2-
1                                                 ORDER
2
              The initial appearance scheduled for September 24, 2019 is continued to October 23,
3
     2019, at 10:00 a.m., for the reasons set forth above.
4
5
     IT IS SO ORDERED.
6
7
     Dated:      September 23, 2019
8                                                       UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -3-
